United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 6, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50954
                          Summary Calendar


JERRY WANZER,

                                     Plaintiff-Appellant,

versus

ANGELITA PENA, Connally Unit, ET AL.,


                                     Defendants,

ANGELITA PENA, Connally Unit; ADOLF THOMAS, Connally Unit; BRIAN
ADELMAN, Connally Unit; OSCAR MENDOZA, Connally Unit; BARBARA
TREVINO, Connally Unit; PAUL MORALES; KELLI WARD, Connally Unit;
MARTHA WEAR, Huntsville, Texas; STEVEN GREEN, Connally Unit;
DENNIS FENNER, Connally Unit; FRANCISCO MARTINEZ, JR., Connally
Unit; WILLIAM BATES, Connally Unit,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                           (5:03-CV-487)
                       --------------------

Before SMITH, WIENER, AND OWEN, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Jerry Wanzer, Texas prisoner # 855976,

appeals the district court’s judgment dismissing his 42 U.S.C.

§ 1983 suit, which was entered following a bench trial.           Wanzer

contends that the district court erred by crediting the testimony

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of one of the defendants and by finding that the form at issue in

this suit was an identification form rather than a consent form.

Wanzer has not shown that the district court erred in crediting the

disputed testimony; neither has he shown that the district court’s

finding concerning the disputed form was reversibly erroneous. See

Canal Barge Co., Inc. v. Torco Oil Co., 220 F.3d 370, 375 (5th Cir.

2000); Migis v. Pearle Vision, Inc., 135 F.3d 1041, 1052 (5th Cir.

1998).

     Wanzer   has     likewise    failed    to   show    that   the   defendants

retaliated against him for exercising his First Amendment rights by

disciplining him for his refusal to sign the disputed form.                 It is

unclear whether Wanzer’s refusal to sign the form implicates his

First Amendment rights.          Even if we assume for purposes of this

appeal, however, that Wanzer’s refusal to sign was a valid exercise

of his First Amendment rights, he is still not entitled to relief.

Wanzer’s refusal to sign the form adversely affected legitimate

state interests.      See LeClerc v. Webb, 419 F.3d 405, 420 (5th Cir.

2005);   Hicks   v.    Garner,     69   F.3d     22,    25   (5th   Cir.   1995).

Consequently, the defendants did not act improperly in disciplining

him for this refusal.       See Jackson v. Cain, 864 F.2d 1235, 1248

(5th Cir. 1989).      The judgment of the district court is AFFIRMED.

All outstanding motions are DENIED.




                                        2